           Case 1:20-cv-04465-ER Document 30 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARINA NARVAEZ, individually and on behalf of
others similarly situated,
                              Plaintiff,
                                                                       ORDER
                      – against –
                                                                   20 Civ. 4465 (ER)
BLACK LABEL SALON 25 CORP. (d/b/a
BLACK LABEL SALON), CONNIE LEE, and
SEUNG LEE,
                     Defendants.


Ramos, D.J.:


         On December 4, 2020 the mediator reported that mediation was held and agreement was

reached on all issues. Doc. 29. The parties are therefore instructed to submit a proposed

settlement agreement for the Court’s approval by no later than December 23, 2020.


It is SO ORDERED.


Dated:    December 7, 2020
          New York, New York
                                                                  Edgardo Ramos, U.S.D.J.
